 
 
IV 
112th CONGRESS 
2nd Session 
H. RES. 834 
In the House of Representatives, U. S.,

January 1, 2013
 
RESOLUTION 
Urging the governments of Europe and the European Union to designate Hizballah as a terrorist organization and impose sanctions, and urging the President to provide information about Hizballah to the European allies of the United States and to support the Government of Bulgaria in investigating the July 18, 2012, terrorist attack in Burgas. 
 
 
Whereas the Department of State has designated Hizballah as a foreign terrorist organization since October 1997; 
Whereas the United States Government designated Hizballah a specially designated terrorist organization in January 1995 and a Specially Designated Global Terrorist pursuant to Executive Order 13224 (66 Fed. Reg. 49079) in October 2001; 
Whereas Hizballah was established in 1982 through the direct sponsorship and support of Iran’s Islamic Revolutionary Guards Corps (IRGC) Qods Force and, as a primary terrorist proxy of Iran, continues to receive training, weapons, and explosives, as well as political, diplomatic, monetary, and organizational aid, from Iran; 
Whereas Hizballah has been implicated in multiple acts of terrorism over the past 30 years, including the bombings in Lebanon in 1983 of the United States Embassy, the United States Marine barracks, and the French Army barracks, the airline hijackings and the kidnapping of European, American, and other Western hostages in the 1980s and 1990s, and support for the Khobar Towers attack in Saudi Arabia that killed 19 Americans in 1996; 
Whereas, according to the 2011 Country Reports on Terrorism issued by the Department of State, Since at least 2004, Hizballah has provided training to select Iraqi Shia militants, including on the construction and use of improvised explosive devices (IEDs) that can penetrate heavily-armored vehicles.; 
Whereas, in 2007, a senior Hizballah operative, Ali Mussa Daqduq, was captured in Iraq with detailed documents that discussed tactics to attack Iraqi and coalition forces, and has been directly implicated in a terrorist attack that resulted in the murder of 5 members of the United States Armed Forces; 
Whereas Hizballah has been implicated in the terrorist attacks in Buenos Aires, Argentina, on the Israeli Embassy in 1992 and the Argentine Israelite Mutual Association in 1994; 
Whereas Hizballah has been implicated in acts of terrorism and extrajudicial violence in Lebanon, including the assassination of political opponents; 
Whereas, in June 2011, the Special Tribunal for Lebanon, an international tribunal for the prosecution of those responsible for the February 14, 2005, assassination of former Lebanese Prime Minister Rafiq Hariri, issued arrest warrants against 4 senior Hizballah members, including its top military commander, Mustafa Badr al-Din, identified as the primary suspect in the assassination; 
Whereas, according to the 2011 Country Reports on Terrorism issued by the Department of State, Hizballah is the likely perpetrator of 2 bomb attacks that wounded United Nations Interim Force in Lebanon (UNIFIL) peacekeepers in Lebanon during 2011; 
Whereas, according to the October 18, 2012, report of the Secretary-General of the United Nations to the United Nations Security Council on the implementation of Security Council Resolution 1559 (2004) (in this preamble referred to as the October 18 Report), The maintenance by Hizbullah of sizeable sophisticated military capabilities outside the control of the Government of Lebanon . . . creates an atmosphere of intimidation in the country[,] . . . puts Lebanon in violation of its obligations under Resolution 1559 (2004)[,] and constitutes a threat to regional peace and stability.; 
Whereas, on July 12, 2006, Hizballah engaged in an unprovoked attack on Israel that instigated the 2006 Israel-Hizballah War, in which Hizballah deliberately targeted Israeli civilians and utilized innocent Lebanese as human shields in violation of international norms; 
Whereas, since the 2006 conflict, Iran and Syria have provided substantial assistance to Hizballah to rebuild its stockpile of tens of thousands of rockets, including sophisticated long-range weapons that can strike deep into Israeli territory; 
Whereas John Brennan, Assistant to the President for Homeland Security and Counterterrorism, stated on October 26, 2012, that Hizballah’s social and political activities must not obscure [its] true nature or prevent us from seeing it for what it is—an international terrorist organization actively supported by Iran’s Islamic Revolutionary Guards Corps–Quds Force; 
Whereas David Cohen, Under Secretary of the Treasury for Terrorism and Financial Intelligence, stated on August 10, 2012, Before al Qaeda’s attack on the U.S. on September 11, 2001, Hizballah was responsible for killing more Americans in terrorist attacks than any other terrorist group; 
Whereas, according to a September 13, 2012, Department of the Treasury press release, The last year has witnessed Hizballah’s most aggressive terrorist plotting outside the Middle East since the 1990s.; 
Whereas, since 2011, Hizballah has been implicated in thwarted terrorist plots in Azerbaijan, Cyprus, Thailand, and elsewhere; 
Whereas, on July 18, 2012, a suicide bomber attacked a bus in Burgas, Bulgaria, murdering 5 Israeli tourists and the Bulgarian bus driver in a terrorist attack that, according to Mr. Brennan, bore the hallmarks of a Hizballah attack; 
Whereas Israeli prime minister Benjamin Netanyahu has stated regarding the Burgas terrorist attack, We have unquestionable, fully substantiated evidence that this was done by Hizballah backed by Iran.; 
Whereas Bulgaria is a member of the European Union and of the North Atlantic Treaty Organization (NATO); 
Whereas, according to the October 18 Report, There have been credible reports suggesting involvement by Hizbullah and other Lebanese political forces in support of the parties in the conflict in Syria. . . . Such militant activities by Hizbullah in Syria contradict and undermine the disassociation policy of the Government of Lebanon, of which Hizbullah is a coalition member.; 
Whereas, on October 26, 2012, Mr. Brennan stated, We have seen Hizballah training militants in Yemen and Syria, where it continues to provide material support to the regime of Bashar al Assad, in part to preserve its weapon supply lines.; 
Whereas, on August 10, 2012, the Department of the Treasury designated Hizballah pursuant to Executive Order 13582 (76 Fed. Reg. 52209), which targets those responsible for human rights abuses in Syria, for providing support to the Government of Syria; 
Whereas, according to the Department of the Treasury, since early 2011, Hizballah has provided training, advice and extensive logistical support to the Government of Syria’s increasingly ruthless effort to fight against the opposition and has directly trained Syrian government personnel inside Syria and has facilitated the training of Syrian forces by Iran’s terrorism arm, the Islamic Revolutionary Guards Corps–Qods Force; 
Whereas, on September 13, 2012, the Department of the Treasury designated the Secretary-General of Hizballah, Hassan Nasrallah, for overseeing Hizballah’s efforts to help the Syrian regime’s violent crackdown on the Syrian civilian population; 
Whereas, on October 26, 2012, Mr. Brennan stated, Even in Europe, many countries . . . have not yet designated Hizballah as a terrorist organization. Nor has the European Union. Let me be clear: failure to designate Hizballah as a terrorist organization makes it harder to defend our countries and protect our citizens. As a result, for example, countries that have arrested Hizballah suspects for plotting in Europe have been unable to prosecute them on terrorism charges; and 
Whereas, on October 26, 2012, Mr. Brennan called on the European Union to designate Hizballah as a terrorist organization, saying, European nations are our most sophisticated and important counterterrorism partners, and together we must make it clear that we will not tolerate Hizballah’s criminal and terrorist activities.: Now, therefore, be it  
 
That the House of Representatives— 
(1)urges the governments of Europe and the European Union to designate Hizballah as a terrorist organization so that Hizballah cannot use the territories of the European Union for fundraising, recruitment, financing, logistical support, training, and propaganda; 
(2)urges the governments of Europe and the European Union to impose sanctions on Hizballah for providing material support to Bashar al Assad’s ongoing campaign of violent repression against the people of Syria; 
(3)expresses support for the Government of Bulgaria as it conducts an investigation into the July 18, 2012, terrorist attack in Burgas, and expresses hope that the investigation can be successfully concluded and that the perpetrators can be identified as quickly as possible; 
(4)urges the President to provide all necessary diplomatic, intelligence, and law enforcement support to the Government of Bulgaria to investigate the July 18, 2012, terrorist attack in Burgas; 
(5)reaffirms support for the Government of Bulgaria by the United States as a member of the North Atlantic Treaty Organization (NATO), and urges the United States, NATO, and the European Union to work with the Government of Bulgaria to safeguard its territory and citizens from the threat of terrorism; and 
(6)urges the President to make available to European allies and the European public information about Hizballah’s terrorist activities, efforts to subvert democracy within Lebanon, and provision of material support to Bashar al Assad’s campaign of violence in Syria. 
 
Karen L. Haas,Clerk.
